     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 1 of 18




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

KEVIN M. QUATREVINGT                §     CIVIL ACTION NO. 19-1171
          Plaintiff                 §
                                    §
VERSUS                              §     JUDGE JANE TRICHE MILAZZO
                                    §
JEFF LANDRY, JAMES LEBLANC,         §
RANDY SMITH, ANGIE COOK,            §     MAGISTRATE KAREN WELLS ROBY
DENISE PORTER, WARREN               §
MONTGOMERY, and                     §
SCOTT PERILLOUX                     §
                  Defendants        §
*****************************************************************************
                  MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

MAY IT PLEASE THE COURT:

         Defendants, Denise Porter, Angelina Cook1, and Sheriff Randy Smith, respectfully

submit this memorandum in support of their motion to dismiss, and they aver as follows:

                   I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff, Kevin Quatrevingt, filed the instant suit on February 25, 2019, seeking damages

various forms of injunctive relief under five (5) different theories of relief, namely: (i)

defendants’ alleged violations of his free speech rights; (ii) defendants’ alleged violations of his

right to be free from unreasonable searches and seizures; (iii) defendants’ alleged violations

which place him in danger of double jeopardy; (iv) defendants’ alleged violations of his right to

due process; and (v) defendants’ alleged violations of his right to equal protection of the law.

         Plaintiff’s suit focuses on the involvement of the various defendants with respect to the

plaintiff’s registration and prosecution under Louisiana’s State Sex Offender and Child Predator




1
         Named as “Angie” Cook in the complaint. See R. Doc. 1.

90429/458246
                                                 Page 1 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 2 of 18




Registry law, La. R.S. 15:540, et seq.               The relevant legal background to this action, an

incomplete description of which is contained in plaintiff’s complaint, is as follows:2

    1. On or about January 24, 2006, at a United States general court-martial, plaintiff pleaded

         guilty under UCMJ art. 134 to “wrongfully and knowingly possess[ing] visual depictions

         of minors engaging in sexually explicit conduct, which conduct was prejudicial to good

         order and discipline or of a nature to bring discredit upon the armed forces.” See Exhibit

         A to the Motion to Dismiss.3 Plaintiff was sentenced to a bad conduct discharge from the

         United States Air Force, confinement for 11 months, and reduction to the grade of

         Airman Basic. Id.

    2. In a December 19, 2006, per curiam opinion, the United States Air Force Court of

         Criminal Appeals approved the findings and sentence against plaintiff, stating they were

         “correct in law and fact”. See Exhibit B to the Motion to Dismiss.

    3. On November 3, 2008, plaintiff voluntarily pleaded guilty in the Twenty-Second Judicial

         District Court, State of Louisiana (No. 438897), to a count under La. R.S. 15:542 of

         “failure to register as a sex offender” by failing to register as a sex offender in Louisiana

         in light of his military court action. See Exhibit C to the Motion to Dismiss.4


2
        “In deciding a 12(b)(6) motion to dismiss, a court may permissibly refer to matters of public record.” Cinel
v. Connick, 15 F. 3d 1338, 1343, n. 6 (5th Cir. 3/11/94). Defendants have attached such public records for clarity and
the Court’s easy reference.
3
         At the time of plaintiff’s criminal act and conviction, UCMJ art. 134 (10 U.S.C. § 934) provided:

         Though not specifically mentioned in this chapter [10 USCS §§ 801 et seq.], all disorders and
         neglects to the prejudice of good order and discipline in the armed forces, all conduct of a nature
         to bring discredit upon the armed forces, and crimes and offenses not capital, of which persons
         subject to this chapter [10 USCS §§ 801 et seq.] may be guilty, shall be taken cognizance of by a
         general, special, or summary court-martial, according to the nature and degree of the offense, and
         shall be punished at the discretion of that court.
4
         There was a § 1983 case brought by plaintiff in this Court in 2010 against the former St. Tammany Parish
Sheriff and two of his deputies (among other defendants) related to other charges in this criminal action that were
ultimately nolle prossed. See Quatrevingt v. Thibodeaux, 2011 U.S. Dist. LEXIS 59554 (E.D. La. 5/2/11); 2011

90429/458246
                                                    Page 2 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 3 of 18




    4. On or about April 22, 2010, The Louisiana Department of Public Safety and Corrections,

         through Public Safety Services, Office of State Police, Bureau of Criminal Identification

         and Information (the “Bureau”), advised plaintiff in writing that he was determined to be

         a “Tier II offender” under Louisiana’s registration scheme. Quatrevingt v. State, 17-ca-

         0884, p. 3 (La. App. 1 Cir. 2/8/18); 242 So. 3d 625, 629–30; Exhibit D to the Motion to

         Dismiss.

    5. On February 6, 2014, during a subsequent prosecution in the Twenty-Second Judicial

         District Court, State of Louisiana (No. 493820) for failure to register as a sex offender,

         the state court judge quashed the indictment against plaintiff.               See Exhibit E to the

         Motion to Dismiss. The judge stated orally that Mr. Quatrevingt previously “pled guilty

         to [a military justice offense] under the general article [134], not a specific crime which

         would annunciate sex offense.” See Exhibit F to the Motion to Dismiss.5                          Upon

         subsequent request by plaintiff that he be removed from the Louisiana’s sex offender

         registry, the same judge ruled he had no jurisdiction to order such action. See Exhibit H

         to the Motion to Dismiss.

    6. In a 2015 civil action filed in the Twenty-Second Judicial District Court (No. 2015-

         13724, Div. I), Mr. Quatrevingt sought an injunction against the state as to any further

         failure to register-related prosecutions and requested that he be removed from state’s sex

         offender registry roles. Ultimately, the Louisiana First Circuit Court of Appeal affirmed

         a ruling that the Twenty-Second Judicial District Court was an improper venue for


U.S. Dist. LEXIS 59451 (E.D. La. 6/2/11).    The claims against law enforcement in that § 1983 civil action were
dismissed on motion practice. Id.
5
          Defendants respectfully disagree with this conclusion. Department of Defense Instruction Number 1325.07
states that conviction of the offense of pornography involving a minor under UCMJ article 134 has been a defined
offense requiring registration under the Sex Offender Registration and Notification Act. See also Exhibit G; 34
U.S.C. §§ 20911(5)(iv); 20913; 20931.

90429/458246
                                                  Page 3 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 4 of 18




         plaintiff’s action, the Nineteenth Judicial District Court being the proper venue. See

         Quatrevingt v. La. AG, 16-cw-0322 (La. App. 1 Cir. 4/21/2016); 2016 La. App. LEXIS

         795.

    7. In 2017, plaintiff filed a civil action in the Nineteenth Judicial District Court (No.

         654843) against the Louisiana Attorney General seeking to enjoin him from ignoring the

         quashing of plaintiff’s prior criminal indictment, seeking to prevent the Attorney General

         from requiring plaintiff to register as a sex offender, and seeking to enjoin any further

         arrests of plaintiff for failure to register as a sex offender. See Quatrevingt v. State, 17-

         ca-0884, p. 5 (La. App. 1 Cir. 2/8/18); 242 So. 3d 625, 630–31.               The Louisiana

         Department of Public Safety and Corrections, through Public Safety Services, Office of

         State Police, Bureau of Criminal Identification and Information (the “Bureau”) was

         allowed to intervene in the action. The state defendants raised a number of exceptions to

         plaintiff’s requests, including the peremptory exception of peremption, which was

         granted by the trial court. Plaintiff’s action was dismissed with prejudice. Id. On appeal,

         the Louisiana First Circuit affirmed and found that plaintiff’s right to challenge his sex

         offender registration status was extinguished one year from the date the Bureau posted its

         determination because he did not administratively appeal the Bureau’s determination

         during that period. Id. at p. 635.

    8. In 2017, plaintiff filed another civil action in the Nineteenth Judicial District Court (No.

         664353), this time against the St. Tammany Parish Sheriff, seeking to enjoin the Sheriff

         and all of his subordinates from registering plaintiff as a sex offender, from advising

         other persons plaintiff is a sex offender, and from further arresting plaintiff for failure to

         register as a sex offender. See Exhibit I to the Motion to Dismiss. The Sheriff raised the



90429/458246
                                              Page 4 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 5 of 18




         exceptions of peremption (for the same reasons set forth by the state in the earlier 654843

         action) and collateral estoppel (in light of the earlier ruling in the 654843 action), which

         exceptions were granted by the trial court, and plaintiff’s action was dismissed with

         prejudice. See Exhibits J and K to the Motion to Dismiss. Plaintiff did not appeal that

         ruling.

    9. In 2018, plaintiff was charged in the Twenty-Second Judicial District Court, State of

         Louisiana, with failure to register as a sex offender. See Exhibit L. That prosecution is

         pending.6

         In Louisiana, the Louisiana Bureau of Criminal Identification and Information (the

“Bureau”) is the entity vested with the duty to “establish and maintain a central registry of sex

offenders”. La. R.S. 15:578.A(7). A person’s “duty to register and notify according to the

determination of the [B]ureau” is “binding”, though an affected person can appeal within one

year of the Bureau’s determination. La. R.S. 15:542.1.3(B)(4) (emphasis added).7 The statutory

duty of a Louisiana sheriff with respect to the state’s sex offender registry scheme is primarily to

serve as the local entity with whom an offender in the sheriff’s jurisdiction registers. See La.

R.S. 15:540, et seq. A Louisiana sheriff has no authority to determine who is required to

register. More generally, the sheriff’s role is to “preserve the peace and apprehend public

offenders.” La. R.S. 13:5339.C.


6
          Because of the request for injunctive relief related to an ongoing criminal proceeding, this matter may
trigger application of the Anti-Injunction Act, 28 U.S.C. § 2283 and the Younger abstention doctrine.

         Further, in light of the naming of the district attorney for the Parish of Tangipahoa, State of Louisiana, as a
defendant in this matter, defendants presume there may be one or more past, present, or potential future criminal
actions against plaintiff in that jurisdiction. However, defendants do not have any specific notice of same at this
time.
7
          Again, the Louisiana First Circuit Court of appeal has affirmed a finding that plaintiff did not timely appeal
his sex offender determination, and that action is final. See Quatrevingt v. State, 17-ca-0884, pp. 12–13 (La. App. 1
Cir. 2/8/18); 242 So. 3d 625, 635.

90429/458246
                                                     Page 5 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 6 of 18




         Defendants Denise Porter, Angelina Cook, and Randy Smith now move to dismiss with

prejudice all plaintiff’s claims against them, as plaintiff fails to state a claim upon which relief

can be granted and qualified immunity otherwise attaches as against all plaintiff’s individual

capacity claims.

                                II.    LAW AND ARGUMENT

                   A.     The Standard for a 12(b)(6) Motion and Section 1983 Claims

         To withstand a rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough facts to

state a claim to relief that is plausible on its face.” Doe v. Covington County Sch. Dist., 675 F.3d

849, 854 (5th Cir. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

order to meet the facial plausibility standard, a court must be able “to draw [a] reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). The court’s consideration of facial plausibility must be context-

specific and requires resort to judicial experience and common sense. Ashcroft, 556 U.S. at 679.

This plausibility standard requires more than pleading "the sheer possibility that a defendant has

acted unlawfully." Id. at 678. Thus, even if the allegations in the complaint are true, if they

cannot support a claim to relief, “this basic deficiency should . . . be exposed at the point of

minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at

558 (quoting 5 Wright & Miller § 1216 at 233–34).

         Stated differently, a plaintiff needs to provide "more than labels and conclusions, and a

formulaic recitation of a cause of action's elements." Id. at 555 (citation omitted). A plaintiff

cannot simply submit "an unadorned, the defendant-unlawfully-harmed-me accusation."

Ashcroft, 556 U.S. at 678 (citation omitted). Rather, factual allegations in a complaint must set

forth a claim to relief "above the speculative level."     Twombly, 550 U.S. at 555 (quoting 5



90429/458246
                                            Page 6 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 7 of 18




Wright & Miller § 1216 at 235–36). And while factual allegations are accepted as true for

purposes of a 12(b)(6) motion, legal conclusions are not. Ashcroft, 556 U.S. at 678 (citation

omitted).

         In the context of claims brought under 42 U.S.C. § 1983, a plaintiff seeking redress must

"establish that [she was] deprived of a right secured by the Constitution or laws of the United

States, and that the alleged deprivation was committed under color of state law." American

Manufacturers Mutual Insurance Company v. Sullivan, 526 U.S. 40 (1999). To be sure, “§ 1983

is not itself a source of substantive rights, but merely provides a method for vindicating federal

rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386, 393–94 (1989) (internal citations

omitted).

                       B.       All Official Capacity Claims Should be Dismissed

         Sheriff Smith and deputies Cook and Porter are sued in their official capacities.8 R. Doc.

1, pp. 2–3. A suit against a government official in his official capacity "generally represent[s]

only another way of pleading an action against an entity of which an officer is an agent." Ky. v.

Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. New York City Dept. of Social Services,

436 U.S. 658, 690, n. 5). "It is not a suit against the official personally, for the real party in

interest is the entity." Id. at 166 (emphasis original). "[A] plaintiff seeking to recover on a

damages judgment in an official-capacity suit must look to the government entity itself." Id.

         "[E]very sheriff in Louisiana is a political subdivision unto himself, and there is no such

thing as a 'Parish Sheriff's Department' or 'Parish Sheriff's Office.'" Powe v. May, 2003 U.S.

App. LEXIS 28628, pp. 2–3 (5th Cir. 2003) (citations omitted); see also Cozzo v. Tangipahoa

Parish Council-President Gov't, 279 F. 3d 273, 283 (5th Cir. 2002) (same proposition).

Consequently, Sheriff Smith is the "political subdivision" being sued.                         Stated differently,
8
         Deputies Cook and Porter are also sued in their individual capacities. Sheriff Smith is not.

90429/458246
                                                    Page 7 of 18
      Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 8 of 18




"official capacity claims" against Sheriff Smith and his employed deputies are really claims

against the St. Tammany Parish Sheriffa political subdivision of the State of Louisiana. See

La. Const. art V, § 27; La. R.S. 13:5102.B.

         However, "[l]iability under 42 U.S.C. § 1983 may not be imposed on a government entity

on a theory of respondeat superior for the actions of government employees." Johnson v. Moore,

958 F.2d 92, 93 (5th Cir. 1992) (citing Monell v. New York City Dept. of Social Services, 436

U.S. 658, 690–694 (1978)). To the contrary, the United States Supreme Court has said that

"official policy must be 'the moving force of the constitutional violation' in order to establish the

liability of a government body under § 1983." Polk County v. Dodson, 454 U.S. 312, 326 (1981)

(quoting Monell, 436 U.S. at 694). In other words, "it is when execution of a government's

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury that the government as an entity is responsible

under § 1983." Monell, 436 U.S. at 694. Additionally, the United States Supreme Court has

held that Monell’s “policy or custom” requirement applies regardless of whether the plaintiff

seeks money damages or prospective relief, such as an injunction or a declaratory judgment.

L.A. County v. Humphries, 562 U.S. 29, 36-37 (2010).

         The Fifth Circuit has defined official policy or custom for purposes of a Monell analysis

as:

         1. A policy statement, ordinance, regulation, or decision that is officially adopted
         and promulgated by the municipality's lawmaking officers or by an official to
         whom the lawmakers have delegated policy-making authority; or

         2. A persistent, widespread practice of city officials or employees, which,
         although not authorized by officially adopted and promulgated policy, is so
         common and well settled as to constitute a custom that fairly represents municipal
         policy. Actual or constructive knowledge of such custom must be attributable to
         the governing body of the municipality or to an official to whom that body had
         delegated policy-making authority.


90429/458246
                                              Page 8 of 18
     Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 9 of 18




Johnson, 958 F. 2d at 94 (citation omitted). The Fifth Circuit has further stated that “[a] plaintiff

may not infer a policy merely because harm resulted from some interaction with a government

entity.” Colle v. Brazos County, 981 F.2d 237, 245 (5th Cir. 1993). Rather, the plaintiff must

identify an actual policy or custom that results in a deprivation of his federal rights. See Murray

v. Town of Mansura, 76 Fed. Appx. 547, 549 (5th Cir. 2003); Treece v. Louisiana, 74 Fed. Appx.

315, 316 (5th Cir. 2003).

         In the present action, plaintiff merely alleges that Sheriff Smith “has the responsibility for

the policies of the department and for the training, administration, control, and operation of the

functions, programs, and affairs of the department”i.e. he has the power to make policies. R.

Doc. 1, p. 2. Further, plaintiff suggests Sheriff Smith and/or deputies Cook and Porter somehow

“require” or “force” plaintiff to register as a sex offender and seek warrants for his arrest if he

does not, despite the February 2014 quashing of a prior “failure to register” charge. Id. at pp. 2-

5.

         These allegations are clearly insufficient to establish Monell liability. Louisiana law, and

specifically La. R.S. 15:542.1.4, make it illegal for an offender like plaintiff to fail to comply

with state registration requirements. Plaintiff voluntarily pleaded guilty to violating that law

back 2008. And while a subsequent prosecution of plaintiff regarding his failure to register was

quashed by the Twenty-Second Judicial District Court, that same court said it had no authority to

order that plaintiff be removed from the sex offender registry. The court that did have the

authority to consider that requestthe Nineteenth Judicial District Courtsaid plaintiff’s claim

for such relief was time barred, and the Louisiana First Circuit agreed. See Quatrevingt v. State,

17-ca-0884, pp. 12–13 (La. App. 1 Cir. 2/8/18); 242 So. 3d 625, 635.




90429/458246
                                              Page 9 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 10 of 18




         Again, the Sheriff has a statutory duty to “preserve the peace and apprehend public

offenders.” La. R.S. 13:5339.C. Thus, when, as here, the Sheriff, merely enforces a state

registration statute that mandates a particular course of action, official capacity claims under §

1983 must fail. See Pudas v. St. Tammany Parish, 2019 U.S. Dist. LEXIS 96528, * 10 (E.D. La.

6/7/19). In Familias Unidas v. Briscoe, the Fifth Circuit held that a county was not liable for a

county judge’s enforcement of a Texas education statute. 619 F.2d 391, 404 (5th Cir. 1980). The

court reasoned that the judge’s “duty in implementing [the statute], much like that of a county

sheriff in enforcing a state law, may more fairly be characterized as the effectuation of the policy

of the State of Texas … for which the citizens of a particular county should not bear singular

responsibility.’” Id. Similarly, the Seventh Circuit has stated “[i]t is difficult to imagine a

municipal policy more innocuous and constitutionally permissible, and whose causal connection

to the alleged violation is more attenuated, then the ‘policy’ of enforcing state law.’” Surplus

Store & Exchange, Inc. v. City of Delphi, 928 F.2d 788, 791 (7th Cir. 1991); see also Cain v.

City of New Orleans, 2016 U.S. Dist. LEXIS 63527, * 27 (E.D. La. 5/13/16) (statute which

requires sheriff to collect fees and distribute the proceeds reflects Louisiana law, not the policy

of the sheriff).

         When plaintiff fails to register under the state’s sex offender registration scheme, the

Sheriff has a duty to act. The Sheriff’s work in enforcing this law is not a policy or custom he

has created to deprive plaintiff of his federal rights; rather, it is the Sheriff’s legitimate response

to his statutory duty. The public record reflects that the Sheriff has received no directive from a

court of competent jurisdiction or from the Louisiana Bureau of Criminal Identification and

Information to cease following up on an offender listed in the state’s sex offender and child

predator registry. Sheriff Smith is merely enforcing the law as enacted by the state legislature.



90429/458246
                                             Page 10 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 11 of 18




         Because plaintiff is unable to identify any policy or custom of the Sheriff which resulted

in a deprivation of plaintiff’s federally protected rights, his conclusory allegations of Monell

liability fail and must be dismissed. Alternatively, and only to the extent this Court determines

such claims have been sufficiently pleaded, which is denied, official capacity claims against

every defendant except the current Sheriff, Randy Smith, as the "political subdivision" being

sued, should be dismissed as redundant/duplicative. See Romero v. Becken, 256 F.3d 349 (5th

Cir. 2001) (court properly dismisses official capacity claims against officers/employees, as such

claims duplicated claims against governmental entities); Turner v. Houma Muin. Fire & Police

Serv. Bd., 229 F.3d 478, 485 (5th Cir. 2000) (claims against officers in official capacity and

governmental entity essentially merge).

                   C.      All Individual Capacity Claims Should be Dismissed

         Keeping in mind that the pleading standards clarified in Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), discussed supra, establish that

unadorned, conclusory statements of liability are insufficient to defeat a motion to dismiss,

deputies Cook and Porter now move to dismiss the individual capacity claims asserted against

them. Plaintiff simply fails to state any claims in this respect upon which relief can be granted.

Alternatively, defendants are entitled to qualified immunity as to all such claims.

         A plaintiff seeking redress under 42 U.S.C. § 1983, must "establish that [he was]

deprived of a right secured by the Constitution or laws of the United States, and that the alleged

deprivation was committed under color of state law."            American Manufacturers Mutual

Insurance Company v. Sullivan, 526 U.S. 40 (1999). Even if a claim is made alleging such a

violation, qualified immunity can be raised as a defense to individual capacity claims. See Ky. v.

Graham, 473 U.S. 159, 167 (1985) (a qualified immunity defense can be raised to individual



90429/458246
                                            Page 11 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 12 of 18




capacity claims, as opposed to official capacity claims). The United States Supreme Court has

held that "government officials performing discretionary functions, generally are shielded from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known." Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982). Qualified immunity protects "all but the plainly incompetent or those

who knowingly violate the law" in situations which "existing precedent . . . placed the statutory

or constitutional question beyond debate." Whitney v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013)

(citations omitted).

         To defeat the defense of qualified immunity, a plaintiff must show: "(1) that the official

violated a statutory or constitutional right, and (2) that the right was 'clearly established' at the

time of the challenged conduct."       Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation

omitted). District courts are free to decide which of the two prongs to consider first. See id.

Significantly, "even if the official's conduct violated a clearly established constitutional right, the

official is nonetheless entitled to qualified immunity if his conduct was objectively reasonable."

Lukan v. North Forest Indep. Sch. Dist., 183 F. 3d 342, 346 (5th Cir. 1999). "[O]bjective

reasonableness is a question of law for the court." Hare. v. City of Corinth, 135 F. 3d 320, 328

(5th Cir. 1998). In early 2017, the United States Supreme Court issued an opinion in which it

"reiterate[d] the longstanding principle that 'clearly established law' should not be defined 'at a

high level of generality.'" White v. Pauly, 137 S. Ct. 548, 552 (2017) (citation omitted). "[T]he

clearly established law must be 'particularized' to the facts of the case. Id. (citation omitted).

         There are simply no non-conclusory allegations of fact in plaintiff’s complaint which

state individual capacity claims against deputies Cook and Porter upon which relief can be




90429/458246
                                             Page 12 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 13 of 18




granted. Further, deputies Cook and Porter have, at all times, acted in good faith and are entitled

to qualified immunity.

                                            Free Speech Claims

         Plaintiff suggests defendant deputies have somehow forced him to register as a sex

offender, which he contends is a violation of his free speech rights. R. Doc. 1, pp. 3–4.

However, defendant deputies’ alleged acts would establish they are merely abiding by a

registration scheme memorialized in state law (La. R.S. 15:540, et seq.), and the Louisiana First

Circuit has said plaintiff can no longer contest his registration status thereunder. Quatrevingt v.

State, 17-ca-0884, pp. 12–13 (La. App. 1 Cir. 2/8/18); 242 So. 3d 625, 635.9 Further, the U.S.

Fifth Circuit has held that registration requirements for sex offenders do not compel speech in

violation of the First Amendment, agreeing with the Sixth Circuit that “the Constitution does not

provide [plaintiff] ‘with a right to keep his registry information private.’” United States v.

Arnold, 740 F. 3d 1032, 1032–1035 (5th Cir. 2014), citing Cutshall v. Sundquist, 193 F. 3d 466,

481 (6th Cir. 1999). Since there is no clearly established case law, particularized to the facts of

this case, which defendants Cook and Porter have violated, let alone violated in an objectively

unreasonable way, plaintiff’s free speech claims must be dismissed with prejudice.

                               Unreasonable Search and Seizure Claims

         Plaintiff also alleges that deputies Cook and Porter have assisted in obtaining search and

seizure warrants against him. R. Doc. 1, p. 4. Assuming for the sake of argument that is true, a

neutral arbitrator issued a warrant, which can only be issued on probable cause. U.S. Const.

amend. IV; see also United States v. Fulton, 192 F. Supp. 3d 728, 730 (S.D. Tx. 6.23.16) (when

a neutral, detached magistrate issues a warrant on probable cause, any search or seizure pursuant

9
          Federal law also provides for a registration scheme. See 34 U.S.C. § 20901, et seq.; 18 U.S.C. § 2250.
Indeed, a search of the National Sex Offender Public Website, maintained by the U.S. Department of Justice, shows
plaintiff as a registered offender. Search engine available at https://www.nsopw.gov/, last checked June 14, 2019.

90429/458246
                                                  Page 13 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 14 of 18




to same is reasonable and lawful). Further, the public record establishes that no court has ever

ordered plaintiff be exempted from state and federal registration requirements, and a Louisiana

appellate court has said plaintiff can no longer contest his state registration requirements.

Consequently, plaintiff does nothing more than allege a conclusory Fourth Amendment violation

by defendant deputies. Similarly, plaintiff can point to no clearly established case law with

respect to a Fourth Amendment violation, particularized to the facts of this case, which

defendants Cook and Porter have violated, let alone violated in an objectively unreasonable way.

Thus, plaintiff’s unreasonable search and seizure claims must be dismissed with prejudice.

                                    Double Jeopardy Claims

         While plaintiff alleges a double jeopardy violation (R. Doc. 1. p. 4), deputies Cook and

Porter can have no liability under such a claim since they have no power, in law or in fact, to

prosecute plaintiff or find him guilty of any crime. Louisiana Constitution Article V, § 26,

provides a district attorney, or his designated assistant, the power to charge every criminal

prosecution by the state in his district. Similarly, the Louisiana Code of Criminal Procedure

Article 61 grants a district attorney, subject to the supervision of the Louisiana Attorney General,

the power and duty of having “entire charge and control of every criminal prosecution instituted

or pending in his district, and determines whom, when, and how he shall prosecute.”

Accordingly, the District Attorney of St. Tammany Parish, not Sheriff deputies, have full

discretion in determining the charge against an offender and in prosecuting an individual based

on that alleged offense. Consequently, plaintiff does not allege an actionable Fifth Amendment

violation by defendant deputies. Similarly, plaintiff can point to no clearly established case law

with respect to a Fifth Amendment violation, particularized to the facts of this case, which




90429/458246
                                            Page 14 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 15 of 18




defendants Cook and Porter have violated, let alone violated in an objectively unreasonable way.

Thus, plaintiff’s double jeopardy claims must be dismissed with prejudice.

                                        Due Process Claims

         Plaintiff’s claim of a due process violation by defendant deputies (R. Doc. 1, p. 4) is mere

conjecture based on the public record.        Plaintiff fails to make any non-conclusory factual

allegations that the personal involvement of defendant deputies somehow denied him due

process.       As explained supra, Louisiana’s registration scheme is not a policy created or

controlled by the Sheriff, let alone his deputies. Additionally, a Louisiana appellate court has

confirmed that plaintiff is time barred from challenging his registration status. Therefore, even if

plaintiff had made factual allegations sufficient to support a due process claim against defendant

deputies, which is denied, there can be no reasonable argument they acted in an objectively

unreasonable manner in contravention of clearly established case law particularized to the facts

of this case. Thus, all due process claims against defendant deputies should be dismissed with

prejudice.

                                      Equal Protection Claims

         Plaintiff pleads no facts indicating (i) that he is treated by defendant deputies differently

from any other similarly situated persons who are required to register with Louisiana’s State Sex

Offender and Child Predator Registry; or (ii) that, by virtue of his inclusion in the class of

persons required to register with Louisiana’s State Sex Offender and Child Predator Registry, he

is part of a class treated in a legally impermissible way by defendant deputies. Therefore, he

does not state an actionable equal protection claim against defendant deputies, despite his

conclusory allegations to the contrary. R. Doc. 1, pp. 4–5; see Bell v. Woods, 382 Fed. Appx.

391, 392–393 (5th Cir. 6/18/2010) (conclusory equal protection allegations regarding sex



90429/458246
                                             Page 15 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 16 of 18




offender requirements, whether under a “class-of-one” theory or a general class theory cannot

survive a motion to dismiss). Even more, and again, plaintiff can point to no clearly established

case law with respect to an equal protection violation, particularized to the facts of this case,

which defendants Cook and Porter have violated, let alone violated in an objectively

unreasonable way. Thus, plaintiff’s equal protection claims must be dismissed with prejudice.

                                  Ambiguous Conspiracy Claims

         Plaintiff’s complaint makes several vague allusions to a “conspiracy” against him by

defendants. “A conspiracy by itself . . . is not actionable under section 1983.” Pfannstiel v.

Marion, 918 F. 2d 1178, 1187 (5th Cir. 1990). Additionally, “a conspiracy claim [under § 1983]

is not actionable without an actual violation of section 1983.” Id. Here, defendant deputies have

established, per the above, that there was no section 1983 violation based on plaintiff’s

conclusory allegations and, regardless, that they are entitled to qualified immunity. Qualified

immunity still operates as a defense in favor of an immune actor in a conspiracy claim. See id. at

1187-88. Therefore, any § 1983 conspiracy claim by plaintiff must fail.

         Further, to the extent plaintiff seeks to make a conspiracy claim under 42 U.S.C. § 1985,

the only arguably relevant provision of that statute is 42 U.S.C. § 1985(3). The United States

Supreme Court has said that, "The language [of § 1985(3)] requiring intent to deprive of equal

protection, or equal privileges and immunities, means that there must be some racial, or perhaps

otherwise class-based, invidiously discriminatory animus behind the conspirators’ action.”

Griffin v. Breckenridge, 403 U.S. 88, 102 (1971). The high Court also has found that § 1985(3)

should not be construed "to reach conspiracies motivated by economic or commercial animus.”

United Brotherhood of Carpenters and Joiners of America, Local 610 v. Scott, 463 U.S. 825, 838

(1983). For its part, the United States Fifth Circuit has said: “It is well-established in this circuit



90429/458246
                                             Page 16 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 17 of 18




that the only conspiracies actionable under section 1985(3) are those motivated by racial

animus.” Deubert v. Gulf Federal Savings Bank, 820 F.2d 754, 757 (5th Cir. 1987). There are no

viable equal protection claims in this matter, as described supra, let alone claims allegedly based

on racial animus. Therefore, any § 1985 conspiracy claim by plaintiff must fail.

                                      III.    CONCLUSION

         In view of the foregoing, plaintiff’s complaint fails to state a claim upon which relief can

be granted and qualified immunity otherwise attaches as against all plaintiff’s individual capacity

claims. Therefore, all claims against Denise Porter, Angelina Cook, and Sheriff Randy Smith

should be dismissed with prejudice.


                                               Respectfully submitted,

                                               MILLING BENSON WOODWARD L.L.P.


                                               s/ Chadwick W. Collings__________________
                                               CHADWICKW. COLLINGS, T.A.          # 25373
                                               THOMAS S. SCHNEIDAU                # 33359
                                               CODY J. ACOSTA                      # 37005
                                               68031 Capital Trace Row
                                               Mandeville, Louisiana 70471
                                               Telephone: (985) 292-2000
                                               Facsimile:   (985) 292-2001
                                               ccollings@millinglaw.com
                                               Counsel for Sheriff Randy Smith, Angie Cook,
                                               and Denise Porter




90429/458246
                                             Page 17 of 18
    Case 2:19-cv-01171-JTM-KWR Document 20-2 Filed 06/14/19 Page 18 of 18




                                 CERTIFICATE OF SERVICE

         I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on June 14, 2019,

by using the CM/ECF system, which system will send a notice of electronic filing to appearing

parties in accordance with the procedures established. Any unrepresented parties appearing are

being sent a copy of the above and foregoing through the U.S. Mail, postage prepaid and

properly addressed, on June 14, 2019.

                                     s/ Chadwick W. Collings
                                     Chadwick W. Collings




90429/458246
                                           Page 18 of 18
